DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority (under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 16/689,511 filed on 11/20/2019. 

Information Disclosure Statement
The information disclosure statement filed 11/20/2019 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Blaha on 02/08/2021.
Claim 1 is amended to include the limitations of dependent claims 14.

Claim 19 is amended to include the limitations of dependent claim 25 while removing the term “at least one of” from claim 25.
Accordingly, dependent claims 14, 18, 22, 25 are canceled. See below.

(Revised Proposed Amendments) Claims

1.	(currently amended)	A method of manufacturing a component carrier, comprising:
forming a stack comprising at least one electrically conductive layer structure and
patterning a front side of the stack using a first photo-imageable dielectric; 
patterning a back side of the stack;
providing a metal or metallized core;
attaching a temporary carrier on a backside of the metal or metallized core;
forming a first cavity into the metal or metallized core;
embedding a semiconductor chip and/or a passive component into the first cavity;
applying the first photo-imageable dielectric on a front side of the metal or metallized core;
patterning the first photo-imageable dielectric at the first cavity for contacting the embedded semiconductor chip and/or the passive component, thereby forming holes on the front side;
removing the temporary carrier from the backside of the metal or metallized core;
applying a dielectric on a backside of the metal or metallized core;
patterning the dielectric on the backside at the first cavity, thereby forming holes on the back side; and
plating or filling the holes by a metal.

2.	(original)	The method according to claim 1, wherein patterning the front side of the stack using a first photo-imageable dielectric comprises illumination with electromagnetic radiation through a mask, followed by developing of the illuminated first photo-imageable dielectric, followed in turn by a selective removal of either the illuminated portion or the non-illuminated portion of the developed first photo-imageable dielectric.

3.	(original)	The method according to claim 1, wherein the first photo-imageable dielectric is patterned for contacting embedded components having different distances between the front side and an upper main surface of the respective component.

4.	(original)	The method according to claim 1, further comprising:
patterning the back side of the stack by laser drilling.

5.	(original)	The method according to claim 1, wherein a through-hole composed of a first hole portion with straight sidewalls on the front side connected to a second hole portion with tapering sidewalls on the backside is formed.

6.	(original)	The method according to claim 1, wherein patterning the front side of the stack using the first photo-imageable dielectric comprises forming multiple holes on the front side with different vertical depths.

7.	(original)	The method according to claim 1, wherein patterning the back side of the stack comprises forming multiple holes on the back side with substantially the same vertical depth.

8.	(original)	The method according to claim 1, wherein patterning the front side of the stack using the first photo-imageable dielectric comprises forming multiple holes on the front side with different horizontal widths.

9.	(original)	The method according to claim 1, further comprising:
forming a wire and/or a coax cable in a hole or a via or of the component carrier.

10.	(currently amended)	The method according to claim 1, wherein a metal or metallized core is provided, to which the first photo-imageable dielectric is applied.

11.	(original)	The method according to claim 1, wherein forming the stack comprises forming a dielectric core with metallized sidewalls.

12.	(original)	The method according to claim 1, wherein forming the stack comprises forming a through-hole formed by the first photo-imageable dielectric on the front side, by a dielectric on the backside, and by laser processing from the backside.

13.	(original)	The method according to claim 12, wherein the dielectric on the backside is a thermal curing material or a second photo-imageable dielectric.

14.	(canceled)	

15.	(currently amended)	The method according to claim [[14]] 1, wherein before patterning the dielectric on the backside at the first cavity, at least one metal layer is applied onto the backside of the metal or metallized core, the metal layer is patterned, and the dielectric is applied on the at least one patterned metal layer.

16.	(currently amended)	The method according to claim [[14]] 1, further comprising:
forming a second cavity into the metal or metallized core;

patterning the dielectric on the backside at the second cavity, thereby forming holes on the back side; and
plating or filling the holes by a metal.

17.	(currently amended)	A component carrier, comprising:
a stack comprising at least one electrically conductive layer structure and
at least one hole with straight sidewalls on a front side of the stack; 
at least one hole with tapering sidewalls on a back side of the stack;
a cured patterned first photo-imageable dielectric on the front side of the stack; 
at least one cone-shaped hole on the back side of the stack;
a metal or metallized core having a first cavity, in which a semiconductor chip and/or a passive component is accommodated; and
a through-hole passing through the metal or metallized core of the component carrier;
wherein the through-hole extending from the front side has sidewalls being at least partially covered with the cured first photo-imageable dielectric;
	wherein an inner surface of the through-hole is plated or filled by a metal;
wherein the semiconductor chip or the passive component are mounted on a second photo-imageable dielectric on the back side of the stack or embedded in first photo-imageable dielectric.

18.	(canceled)	

19.	(currently amended)	A component carrier, comprising:
a stack comprising at least one electrically conductive layer structure and
a cured patterned first photo-imageable dielectric on a front side of the stack; 
;
a metal or metallized core having a first cavity, in which a semiconductor chip or a passive component is accommodated; 
a through-hole passing through the metal or metallized core of the component carrier;
wherein the through-hole extends from the front side of the stack and has sidewalls being at least partially covered with the cured first photo-imageable dielectric;
wherein an inner surface of the through-hole is plated or filled by a metal;
wherein the semiconductor chip or the passive component is embedded in the at least one electrically insulating layer structure.

20.	(original)	The component carrier according to claim 19, further comprising:
a cured patterned dielectric on the back side of the stack.

21.	(currently amended)	The component carrier according to claim 20, wherein the cured patterned dielectric on the backside is a thermal curing material or a second photo-imageable dielectric.

22.	(canceled)	

23.	(currently amended)	The component carrier according to claim [[22]] 19, wherein the component is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a 

24.	(currently amended)	The component carrier according to claim 17, further comprising at least one of the following features:
the at least one electrically conductive layer structure comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten
the at least one electrically insulating layer structure comprises at least one of the group consisting of resin, 
	the component carrier is shaped as a plate;
the component carrier is configured as one of the group consisting of a printed circuit board, and a substrate;
the component carrier is configured as a laminate-type component carrier.

25.	(canceled)	

26.	(currently amended)	The component carrier according to claim [[25]] 19, wherein the component is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a 

27.	(currently amended)	The component carrier according to claim 19, further comprising at least one of the following features:
the at least one electrically conductive layer structure comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten
the at least one electrically insulating layer structure comprises at least one of the group consisting of resin, 
	the component carrier is shaped as a plate;
the component carrier is configured as one of the group consisting of a printed circuit board, and a substrate;
the component carrier is configured as a laminate-type component carrier.

28.	(new)		The component carrier of claim 17, further comprising:
	at least one cone-shaped hole on the front side of the stack;
	wherein an inner surface of the at one cone-shaped hole on the front side of the stack is plated or filled with a metal.

29.	(new)		The component carrier of claim 28, wherein the plated or filled cone-shaped hole on the front side of the stack contacts at least one of the passive component or the metal or metallized core.

30.	(new)		The component carrier of claim 19, further comprising:
at least one cone-shaped hole on the front side of the stack;


31.	(new)		The component carrier of claim 30, wherein the plated or filled cone-shaped hole on the front-side of the stack contacts at least one of the passive component or the metal or metallized core.

Allowable Subject Matter
Claims 1-13, 15-17, 19-21, 23-24, 26-31 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A method of manufacturing a component carrier, comprising: forming a stack comprising at least one electrically conductive layer structure and at least one electrically insulating layer structure; patterning a front side of the stack using a first photo-imageable dielectric; patterning a back side of the stack; providing a metal or metallized core; attaching a temporary carrier on a backside of the metal or metallized core; forming a first cavity into the metal or metallized core; embedding a semiconductor chip and/or a passive component into the first cavity; applying the first photo-imageable dielectric on a front side of the metal or metallized core; patterning the first photo-imageable dielectric at the first cavity for contacting the embedded semiconductor chip and/or the passive component, thereby forming holes on the front side; removing the temporary carrier from the backside of the metal or metallized core; applying a dielectric on a backside of the metal or metallized core; patterning the dielectric on the backside at the first cavity, thereby forming holes on the back side; and plating or filling the holes by a metal.
     Therefore, claim 1 and its dependent claims 2-13, 15, 16 are allowed.

           Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 17 with the allowable feature being; A component carrier, comprising: a stack comprising at least one electrically conductive layer structure and at least one electrically insulating layer structure; at least one hole with straight sidewalls on a front side of the stack; at least one hole with tapering sidewalls on a back side of the stack; a cured patterned first photo-imageable dielectric on the front side of the stack; at least one cone-shaped hole on the back side of the stack; a metal or metallized core having a first cavity, in which a semiconductor chip and/or a passive component is accommodated; and a through-hole passing through the metal or metallized core of the component carrier; wherein the through-hole extending from the front side has sidewalls being at least partially covered with the cured first photo-imageable dielectric; wherein an inner surface of the through-hole is plated or filled by a metal; wherein the semiconductor chip or the passive component are mounted on a second photo-imageable dielectric on the back side of the stack or embedded in first photo-imageable dielectric.
           Therefore, claim 17 and its dependent claims 24, 28, 29 are allowed.

           Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 19 with the allowable feature being; A component carrier, comprising: a stack comprising at least one electrically conductive layer structure and at least one electrically insulating layer structure; a cured patterned first photo-imageable dielectric on a front side of the stack; at least one cone-shaped hole on a back side of the stack; a metal or metallized core having a first cavity, in which a semiconductor chip or a passive component is accommodated; a through-hole passing through the metal or metallized core of the component carrier; wherein the through-hole extends from the front side of the stack and has sidewalls being at least partially covered with the cured first photo-imageable dielectric; wherein an inner surface of the through-hole is plated or filled by a metal; wherein the semiconductor chip or the passive component is embedded in the at least one electrically insulating layer structure.
           Therefore, claim 19 and its dependent claims 20, 21, 23, 26, 27, 30, 31 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHERMAN NG/Primary Examiner, Art Unit 2847